ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_01_EN.txt. 47

DECLARATION BY PRESIDENT KLAESTAD

President Klaestad declares that he concurs in the Judgment
subject to one reservation. The Court has held that the question
whether Portugal has a right of passage is to be determined on the
basis of the legal situation as it existed on the eve of the events of
1954. It seems to him that the time when the Parties filed their
final Submissions (October 1959) should have been chosen for this
determination. This appears to be in conformity with the written
and oral presentations of both Parties as well as with their final
Submissions. By limiting itself to the consideration of the legal
situation as it existed in July 1954, the Judgment does not solve
the whole dispute as it is presented to the Court. In any case, the
relevant date for the determination of the legal situation could
hardly be fixed at a date earlier than the date of the Application
(22 December 1955).

(Signed) Helge KLAESTAD.

45
